Citation Nr: 1525040	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia.

2. Entitlement to service connection for polycythemia vera (myelofibrosis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, April 2011, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his April 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran expressed his desire for a Board hearing via videoconference.  However, in May 2014, the Veteran indicated that he was unable to attend his scheduled hearing due to a schedule conflict and that he wished to withdraw his hearing request and have the Board consider the case on the merits.  Thus, the Board deems the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including leukemia or a malignant tumor, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Further, if a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as chronic lymphocytic leukemia, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2014).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases. See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Subsequently, in May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a Veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. 
§ 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Subsequently, for claims based on service in the Republic of Vietnam" VA has required visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2014), or service in the "inland waterways of Vietnam (also known as "brown water service").  VAOPGCPREC 27-97 (July 23, 1997); Haas, 525 F.3d at 1197.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  That said, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" which does not provide for a presumption of herbicide exposure.  Id.  

However, in April 2015, the United States Court of Appeals for Veterans Claims (Court) issued an opinion in the matter of Gray v. McDonald, in which it found VA's definition of "inland waterways", specifically that it excluded Da Nang Harbor, to be irrational and not entitled to deference.  Gray v. McDonald, No. 13-3339, 2015 WL 1843053, at *7 (Vet. App. Apr. 23, 2015).

In the instant case, the Veteran admits that his service required that he stay aboard the U.S.S. St. Paul and that he never set foot on land in the Republic of Vietnam.  Therefore, presumption of herbicide exposure is not warranted based on in-country service.  Nevertheless, the Veteran asserts that he is a "blue water veteran" who, by virtue of the U.S.S. St. Paul being anchored in Da Nang Harbor, was exposed to various herbicide agents, and therefore should be entitled to a presumption of herbicide exposure.  While the Veteran's claims file does not show any anchorage in rivers, canals, estuaries or delta areas, deck logs provided by the Veteran show that the U.S.S. St. Paul was anchored at various locations within Da Nang Harbor for short periods of time on April 26, 1967, April 30, 1967, May 17, 1967, June 1, 1967, September 28 to 29, 1967, and October 9, 1967.  Thus, the decision in Gray, and any forthcoming decision by VA regarding the status of particular areas of that harbor will be of importance in the decision associated with this case.  

The Board notes that, while the decision in Gray found the present definition of brown water vs. blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the U.S. Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Id. at *8.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water vs. blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term "inland waterways" VA intended to adopt a conventional definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Id.  Thus, the Board is unable to concede herbicide exposure based purely on presence in Da Nang Harbor at this time and finds it rational that the Veteran's specific location within that harbor may be of prime importance in deciding whether the Veteran is entitled to a presumption of herbicide exposure.  

Thus, the Board finds that a remand is necessary so that the precise location that the Veteran's ship was anchored during his multiple periods in Da Nang Harbor may be ascertained for application to any forthcoming VA decision regarding the status of Da Nang Harbor.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Navy) and attempt to obtain any deck logs from the U.S.S. St. Paul for the period of time from April 1967 to October 1967, and attempt to verify the specific location(s) that the vessel was anchored in Da Nang Harbor for any point during that time period, to include distance from land, distance from the mouth of a river, and depth of anchor.  All efforts to obtain these records should be documented in the claims file.  A copy of any request(s) for these records, and any reply, to include any records obtained, should be included in the claims file.

2. Thereafter, readjudicate this matter in consideration of any new policy or regulatory position taken by VA in light of the Gray case and all new evidence of record, to include the Veteran's precise location(s) in Da Nang Harbor.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford them the appropriate time to respond before returning the claims file to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

